Per Curiam:
In addition to the particulars directed to be given by the order appealed from and those which plaintiff has offered to give, we think that defendants, appellants, are entitled to the following items as demanded in the notice of motion, to wit: In respect to paragraph VII, the items designated as j, 1 and m; in respect to paragraph VIII, the items designated b and c; in respect to paragraph IX, the item designated f; in respect to paragraph XI, the items designated c, e and f; in respect to paragraph XIV, the items designated b and m; and the items designated six, seven and eight. As thus modified the order appealed from is affirmed, without costs to either party. Present — Clarke, P. J., McLaughlin, Laughlin, Scott and Page, JJ. Order modified as directed in opinion and as modified affirmed, without costs. Order to be settled on notice.